                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

  UNITED STATES OF AMERICA,                     )
                                                )
                Plaintiff,                      )
                                                )
  v.                                            )      No.:    3:13-CR-117-TAV-HBG-1
                                                )
  LESTER ALLEN BARNES,                          )
                                                )
                Defendant.                      )


                              AMENDED JUDGMENT ORDER

         For the reasons discussed in the memorandum opinion and order entered in

  conjunction with this amended judgment order, defendant’s motion for compassionate

  release [SEALED Doc. 90] is GRANTED. Defendant’s previously imposed term of 106

  months’ imprisonment is REDUCED to time-served plus fourteen (14) days. The Court

  notes that the government advised the Court to consider the importance of the Bureau of

  Prisons isolating defendant for fourteen (14) days prior to his release.

         The Court will also impose an additional term of supervised release equal to the

  unserved portion of the original term of imprisonment, which is set to conclude on May

  29, 2022. 18 U.S.C. § 3582(c)(1)(A). All general and specific conditions of release

  imposed in the original judgment [Doc. 59] apply to this new term of supervised release.

  Moreover, defendant’s original term of supervised release, which was set to begin upon

  defendant’s release from imprisonment, will run consecutively to the term of supervised

  release imposed herein. Otherwise, that term of supervised release remains unchanged.




Case 3:13-cr-00117-TAV-HBG Document 97 Filed 07/07/20 Page 1 of 2 PageID #: 1410
         As to the term of supervised release imposed herein but not defendant’s original

  term of supervised release, the Court will impose two (2) additional special conditions

  under 18 U.S.C. § 3583(d):

         1.     Given the current COVID-19 pandemic and the high rate of infection at

  FCI Elkton, if the Bureau of Prisons does not quarantine defendant for fourteen (14) days

  prior to his release, defendant shall self-quarantine for fourteen (14) days upon arrival at

  his new residence.

         2.     The defendant shall be placed on home detention for a period of twelve (12)

  months, to commence immediately upon release from the Bureau of Prisons. If the BOP

  does not quarantine defendant prior to release, he shall be placed on home detention for a

  period of twelve (12) months, to commence within fourteen (14) days following his

  fourteen-day self-quarantine. During this time, he shall remain at his place of residence

  except for employment and other activities approved in advance by the probation officer.

  He shall maintain a telephone at his place of residence without any “call forwarding,”

  “Caller ID,” “call waiting,” modems, answering machines, cordless telephones or other

  special services for the above period. He shall wear an electronic device and shall

  observe the rules specified by the Probation Department. The defendant shall pay for this

  service.

         IT IS SO ORDERED.


                                     s/ Thomas A. Varlan
                                     UNITED STATES DISTRICT JUDGE

                                               2


Case 3:13-cr-00117-TAV-HBG Document 97 Filed 07/07/20 Page 2 of 2 PageID #: 1411
